DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The assertions of official notice that were given in the previous Office action were not traversed, rendering the asserted subject matter admitted prior art.  See MPEP 2144.03 C.
It is noted that method claim 1 recites limitations that are only performed when a particular condition is met.  These limitations, while addressed in this Office action, do not need to be included in the claim’s broadest reasonable interpretation, as described in MPEP 2111.04 II.    See the previous Office action for a description of this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 17 recite that “the scan order is based on a size of the CB.”  The specification fails to describe the scan order of the TU being based on a size of the CB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 11-14, 17, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sim, US 20220191530 (with support in KR 10-2019-0028356) in view of Lee, US 20200204799.

As to claim 1 Sim discloses a method for video decoding in a decoder, comprising: 
decoding coded information of a coding block (CB) in a picture from a coded video bitstream, the coded information indicating a width of the CB as W samples and a height of the CB as H samples ([0077]-[0079] – a coding block is decoded and its width and height are determined); 
performing a single determination of whether a first condition of W > M indicating the width W is greater than a maximum transform unit (TU) size M ([0078] – it is determined if W>M, the maximum transform size) and a second condition of W > H indicating the width W is greater than the height H is true ([0082] – it is determined if W>H), a logical AND operator being applied to the first condition and the second condition to determine a result of the single determination ([0078] and [0082] – partitioning only occurs if W>M, and a particular partition direction only occurs if W>H.  This describes a logical AND operation of the two conditions); 
determining which partitioning structure from among plural partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, and the maximum TU size M, the plural partitioning structures comprising a vertical binary tree partitioning structure and a horizontal binary tree partitioning structure ([0082] – either vertical or horizontal partitioning is selected based on W, H, and M); and 
recursively partitioning the CB into a plurality of TUs until a size of each TU is less than or equal to M x M based on the partitioning structure that is determined as selected from among the plural partitioning structures ([0027], [0029] – partitioning is recursively continued until the blocks reach the minimum size, or is less than MxM), wherein 
the selected partitioning structure is the [0075]-[0082]; Fig. 5A – the split direction, inferred from block shape, is determine to be horizontal when W>H).
Sim discloses that when W>H, horizontal partitioning is selected.  While Fig. 5A of Shim suggests that vertical partitioning may be performed when the block is wider than it is high, the reference fails to provide an explicit disclosure that the selected partitioning structure is vertical when width W is greater than the height H.
However, in an analogous art, Lee discloses that a selected partitioning structure is vertical when width W is greater than the height H ([0152]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Sim’s partition structure selection to enable vertical partitioning when W>H.  The skilled artisan would recognize that different applications benefit from a variety of block shapes, and thus would be motivated to make this modification to improve coding efficiency.  Further motivation would also have been to enable division of blocks who have a single side larger than a maximum allowable transform block size, such that a single division operation would result in an allowable sized block (see Lee [0152]).

As to claim 2 Shim discloses that the plural partitioning structures further comprises a quadtree partitioning structure ([0028]).
Shim fails to disclose that the selected partitioning structure is the vertical binary tree partitioning structure in response to the width W being greater than M, the height H not being larger than M, and the width W being greater than the height H; the selected partitioning structure is the horizontal binary tree partitioning structure in response to the height H being greater than M, the width W not being larger than M, and the height H being greater than the width W; and the selected partitioning structure is the quadtree partitioning structure in response to both the width W and the height H of the CB being larger than M.  
However, in an analogous art, Lee discloses a partitioning structure is the vertical binary tree partitioning structure in response to the width W being greater than M, the height H not being larger than M, and the width W being greater than the height H ([0152] – when W is greater than a threshold and H is not (in which case W>H), vertical partitioning is selected); 
the selected partitioning structure is the horizontal binary tree partitioning structure in response to the height H being greater than M, the width W not being larger than M, and the height H being greater than the width W ([0152]); and 
the selected partitioning structure is the quadtree partitioning structure in response to both the width W and the height H of the CB being larger than M ([0152] – when W and H are larger than M, quadtree portioning is performed).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Shim with the teachings of Lee, the rationale being to enable to the encoder to implicitly derive partition direction information for a wider variety of block sizes, thereby further improving coding efficiency.

As to claim 3 Lee discloses that the maximum TU size M is 32; the width W of the CB is 64 and the height H of the CB is equal to M; the selected partitioning structure is determined as the vertical binary tree partitioning structure in the plural partitioning structures; and the recursively partitioning the CB includes partitioning the CB into two TUs based on the vertical binary tree partitioning structure, each TU having a size of 32 x 32 ([0070], [0152]).  

As to claim 4 Lee discloses that the maximum TU size M is 32; the height H of the CB is 64 and the width W of the CB is equal to M; the selected partitioning structure is determined as the horizontal binary tree partitioning structure in the plural partitioning structures; and the recursively partitioning the CB includes partitioning the CB into two TUs based on the horizontal binary tree partitioning structure, each TU having a size of 32x32 ([0070], [0152]).  

As to claim 7 Sim discloses processing the TUs according to a scan order that is one of (i) a raster scan order, (ii) a vertical scan order, (iii) a zig-zag order, and (iv) a diagonal scan order, wherein the scan order is based on a size of the CB ([0044] – scan order is selected based on block size).  

As to claims 11 and 22 see rejection of claim 1.  The structural elements recited in these claims are taught by Lee Fig. 2.

As to claims 12-14 see rejection of claims 2-4.
As to claim 17 see rejection of claim 7.

As to claim 23 Sim discloses that the determining comprises: determining which partitioning structure from among the plurality of partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, the maximum transform unit (TU) size M, and a comparison of the height H and the width W ([0075]-[0082]).  

As to claim 25 the system of Sim and Lee discloses that the selected partitioning structure is the horizontal binary tree partitioning structure that partitions the CB into two partitions having sizes of W x H/2 in response to the height H being greater than the maximum TU size M and the height H being greater than the width W (Sim [0075]-[0082]; Lee [0152]).  

As to claim 26 the system of Sim and Lee discloses that the selected partitioning structure is the horizontal binary tree partitioning structure that partitions the CB into two partitions having sizes of W x H/2 in response to the height H being greater than the maximum TU size M and the height H being greater than the width W (Sim [0075]-[0082]; Lee [0152]).  

As to claim 27 Sim discloses that a scan order of coding blocks in the picture is another one of (i) the raster scan order, (ii) the vertical scan order, (iii) the zig-zag order, and (iv) the diagonal scan order, the TUs being included in one of the coding blocks in the picture (Fig. 1; [0044]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Lee in view of Zheng, US 20120163455.

As to claim 8 Sim discloses the TUs being included in one of the coding blocks in the picture (Fig. 1).
Sim fails to disclose that the scan order is the raster scan order, and the scan order of the TUs is the same as a scan order of coding blocks in the picture.  
However, in an analogous art, Zheng discloses scanning TUs in the raster scan order ([0071]-[0073]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Shim with the teachings of Zheng, the motivation being to adaptively set scan order to improve efficiency (see Zheng [0029]).
The system of Sim, Lee, and Zheng fails to disclose that the scan order of the TUs is the same as a scan order of coding blocks in the picture.  However, official notice is taken that a raster scan order of CBs in an image was well known in the art.  It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Shim and Zheng to include this feature, the rationale being to enable increased flexibility and coding efficiency.

As to claim 9 the system of Shim, Lee, and Zheng discloses that W is 128, H is 64, and M is 32 (Lee [0152], Zheng [0075]); and the scan order is the raster scan order (Zheng [0073]).  

As to claims 18-19 see rejection of claims 8-9.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sim and Lee in view of Jeon (cited previously).

As to claim 21 Sim and Lee do not disclose, but Jeon discloses that at least two TUs are configured to be processed simultaneously at different stages of a multi-stage pipeline ([0115]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Shim with the teachings of Jeon, the rationale being to improve data throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423